Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 1 of 10 PageID #: 15026



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE


F’REAL FOODS, LLC and RICH
PRODUCTS CORPORATION,

                    Plaintiffs,
                                                         C.A. No. 16-41-CFC
                                                          CONSOLIDATED
             v.

HAMILTON BEACH BRANDS, INC. and
HERSHEY CREAMERY COMPANY,

                    Defendants.


        DEFENDANTS’ MOTION TO STRIKE PORTIONS OF
      PLAINTIFF F’REAL’S REPLY BRIEF IN SUPPORT OF ITS
         MOTION FOR A PERMANENT INJUNCTION AND
 RECALL (D.I. 331) AND THE DECLARATION OF JENS VOGES (D.I. 332)

       Defendants Hamilton Beach Brands, Inc. (“Hamilton Beach”) and Hershey

 Creamery Company (“Hershey”) move this Court pursuant to Local Rule 7.1.3(c)(2)

 to strike portions of (a) Plaintiff f’real’s Reply Brief in Support of its Motion for a

 Permanent Injunction and Recall (D.I. 331) (“Reply”); and (b) the Declaration of

 Jens Voges in Support of Plaintiff f’real Foods, LLC’s Motion for a Permanent

 Injunction (D.I. 332) (“Voges Declaration”). Specifically, Defendants respectfully

 request that paragraphs 5 and 6 of the Voges Declaration and the portions of pages

 6-7 of the Reply that rely on those paragraphs be stricken in violation of Local Rule

 7.1.3(c)(2) as evidence and factual material that should have been included in
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 2 of 10 PageID #: 15027



 Plaintiffs’ Opening Brief in Support of the Motion for a Permanent Injunction (D.I.

 288) (“Opening Brief”).

                               LEGAL STANDARD

       Local Rule 7.1.3(c)(2) states, “The party filing the opening brief shall not

 reserve material for the reply brief which should have been included in a full and

 fair opening brief.” When a movant includes evidence, such as a declaration, and

 factual material in its reply brief that support its original argument, rather than

 responds to the non-movant’s argument, a court should strike that evidence because

 it violates Local Rule 7.1.3(c)(2). Cornell Univ. v. Illumina, Inc., No. 10-433-LPS-

 MPT, 2013 WL 3216087, at *6 (D. Del. June 25, 1013); INVISTA N. Am. S.a.r.l. v.

 M & G USA Corp., No. 11-1007-SLR-CJB, 2013 WL 3216109, at *3 & n.8 (D. Del.

 June 25, 2013); Lab. Skin Care, Inc. v. Limited Brands, Inc., 757 F. Supp. 2d 431,

 439 (D. Del. 2010); Watkins v. New Castle Cnty., 374 F. Supp. 2d 379, 394 (D. Del.

 2005).

                                    ARGUMENT

       In its Opening Brief, f’real asserted that it is entitled to an injunction of the

 BIC3000-DQ blender that Hamilton Beach sells to Dairy Queen, arguing that f’real’s

 LT blender competes with the BIC3000-DQ blender and thus f’real will lose a

 business opportunity to sell its LT blender to Dairy Queen if Hamilton Beach is

 allowed to continue to sell its BIC3000-DQ to Dairy Queen. D.I. 288 at 6-8; see


                                           2
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 3 of 10 PageID #: 15028



 also D.I. 289 ¶¶ 9-10. In response, Defendants argued that f’real failed to show any

 evidence that the current version of LT could replace the BIC3000-DQ, and

 supported their argument by submitting a declaration from Brian Williams (D.I. 311)

 (“Williams Declaration”) discussing Dairy Queen’s requirements and the LT’s

 current blending capabilities. D.I. 310 at 7-10; D.I. 311 ¶¶ 7-8. In the Reply, f’real

 argued for the first time that it could use its patents to modify the LT blender and

 address Dairy Queen’s requirements. D.I. 331 at 6-7. In support of this argument,

 f’real cited to paragraphs 5 and 6 of the Voges Declaration that was submitted with

 f’real’s Reply. Id.

       Paragraphs 5 and 6 of the Voges Declaration, and the portions of pages 6-7 of

 the Reply that rely on those paragraphs, should be stricken because they contain

 evidence and factual material that should have been filed with the Opening Brief.

 Despite Voges’s implication that paragraphs 5 and 6 of his declaration were

 submitted in response to the Williams Declaration, a review of those paragraphs and

 the Reply portions that rely on those paragraphs show that the factual material in

 those paragraphs is being used to bolster f’real’s argument that it has lost a business

 opportunity to Dairy Queen, rather than in response to Defendants’ argument that

 the LT blender cannot perform the blending capabilities requested by Dairy Queen.

       In its Opening Brief, f’real argued that the LT blender as currently configured

 could be used by Dairy Queen. D.I. 288 at 7 (“f’real’s LT blender is priced

                                           3
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 4 of 10 PageID #: 15029



 competitively to the infringing BIC3000-DQ or BIC2000, with the same blending

 capabilities.”) (emphasis added). f’real made this argument to try to satisfy its

 burden as the injunction movant of showing that it would be irreparably harmed by

 Hamilton Beach’s sales of the BIC3000-DQ and BIC2000 blenders, and that

 monetary damages would be insufficient. See eBay Inc. v. MercExchange, L.L.C.,

 547 U.S. 388, 391 (2006) (plaintiff has the burden of showing all four factors of the

 injunction test, including irreparable harm and the inadequacy of a remedy at law);

 XpertUniverse, Inc. v. Cisco Sys., Inc., No. 09-157-RGA, 2013 WL 6118447, at *12

 (D. Del. Nov. 20, 2013), aff’d, 597 F. App’x 630 (Fed. Cir. 2015) (same).

 Defendants responded to f’real’s argument by showing that the LT blender as used

 today would not be able to meet Dairy Queen’s requirements. D.I. 310 at 8-10. The

 Williams Declaration also criticized the current functionality of f’real’s blenders.

 D.I. 311 ¶¶ 7-8. Neither f’real’s argument on pages 6-7 of its Reply nor paragraphs

 5-6 of the Voges Declaration refute Defendants’ assertion that the LT as currently

 configured would not be acceptable to Dairy Queen. Instead, these statements set

 forth a new argument that the LT could be modified to have the same capabilities as

 the BIC3000-DQ blender. See D.I. 332 ¶ 5 (“In my opinion, f’real could, for

 example, customize its existing LT blender for this purpose.”) (emphasis added). If

 f’real was going to argue that it would modify its LT blender in order to provide a

 substitute for the BIC3000-DQ and meet its burden of showing irreparable harm,

                                          4
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 5 of 10 PageID #: 15030



 then it should have done so in its Opening Brief. Presenting such evidence and

 factual material in the Reply violates Local Rule 7.1.3(c)(2).

       The facts of this case are akin to various other decisions from this Court

 wherein the Court struck evidence and factual materials presented for the first time

 in a reply. In Cornell University v. Illumina, the defendant argued that Sentrix Array

 Matrix and BeadChip are both Illumina BeadArrays. 2013 WL 3216087, at *6. In

 response, plaintiffs challenged whether BeadChip products are Illumina

 BeadArrays. Id. Defendant included with its reply a press release to support its

 contention that BeadChip products are Illumina BeadArrays. Id. The court struck

 the factual material in the reply brief discussing the press release as in violation of

 Local Rule 7.1.3(c)(2). Id. at *6 & n.84.

       Similarly, in Laboratory Skin Care, Inc. v. Limited Brands, Inc., defendants

 attached the trademark file history and a supporting declaration to their reply brief.

 757 F. Supp. 2d at 439. Plaintiffs moved to strike the evidence as in violation of

 Local Rule 7.1.3(c)(2). Id. The court granted the motion finding that “the trademark

 file history and supporting declaration serve to bolster Defendants’ original

 argument, not to respond to that of Plaintiffs.” Id.; see also INVISTA N. Am., 2013

 WL 3216109, at *3 n.8 (excluding declaration filed with “reply brief for summary

 judgment of invalidity in an improper effort to support the invalidity arguments” in




                                             5
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 6 of 10 PageID #: 15031



 opening brief); Watkins, 374 F. Supp. 2d at 394 (refusing to consider report filed

 with reply brief because it “contradict[s] the mandate in Local Rule 7.1.3(c)(2)”).

       In its Reply, f’real presented new argument and evidence regarding

 customization of the LT blender in an effort to support its original argument that

 f’real’s LT blender could be sold to Dairy Queen in lieu of Hamilton Beach’s

 BIC3000-DQ blender. As in the cases cited supra, this new argument and evidence

 should be excluded.

                                  CONCLUSION

       For the foregoing reasons, Defendants respectfully request that their Motion

 be granted, and that the Court strike and does not consider paragraphs 5-6 of the

 Voges Declaration, and the portions of pages 6-7 of the Reply that cite to those

 paragraphs.

  Dated: November 12, 2019                 /s/ Francis DiGiovanni
                                           Francis DiGiovanni (#3189)
                                           Thatcher A. Rahmeier (#5222)
                                           DRINKER BIDDLE & REATH LLP
                                           222 Delaware Avenue, Suite 1410
                                           Wilmington, DE 19801
                                           (302) 467-4200
                                           francis.digiovanni@dbr.com
                                           thatcher.rahmeier@dbr.com

                                           OF COUNSEL:
                                           William S. Foster, Jr.
                                           Kenneth M. Vorrasi
                                           Brianna L. Silverstein
                                           DRINKER BIDDLE & REATH LLP
                                           1500 K Street, N.W.
                                          6
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 7 of 10 PageID #: 15032



                                       Washington, DC 20005-1209
                                       (202) 842-8800
                                       william.foster@dbr.com
                                       kenneth.vorrasi@dbr.com
                                       brianna.silverstein@dbr.com

                                       Counsel for Defendants




                                      7
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 8 of 10 PageID #: 15033



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


F’REAL FOODS, LLC and RICH
PRODUCTS CORPORATION,

                  Plaintiffs,
                                                      C.A. No. 16-41-CFC
                                                       CONSOLIDATED
            v.

HAMILTON BEACH BRANDS, INC. and
HERSHEY CREAMERY COMPANY,

                  Defendants.


                                [PROPOSED] ORDER

       Having considered Defendants’ Motion to Strike Portions of Plaintiff f’real’s

 Reply Brief in Support of its Motion for a Permanent Injunction and Recall (D.I.

 331) and the Declaration of Jens Voges (D.I. 332), and argument thereupon,

       IT IS SO ORDERED that the Motion is GRANTED.

       Dated this _____ day of _________________, 2019.



                                             ______________________________
                                             The Honorable Colm F. Connolly
                                             United States District Judge
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 9 of 10 PageID #: 15034



                       CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1.1, counsel for the parties attempted to reach

 agreement to resolve the dispute before bringing the present motion via a telephone

 discussion between Michael Flynn for Plaintiffs and Thatcher Rahmeier and Brianna

 Silverstein for Defendants on November 11, 2019. Plaintiffs oppose the relief

 sought in this Motion.

                                             /s/ Francis DiGiovanni
                                             Francis DiGiovanni



     CERTIFICATION OF COMPLIANCE WITH WORD LIMITATION
       The undersigned hereby certifies that this motion complies with the type-

 volume limitation of the Court’s Standing Order Regarding Briefing in All Cases.

 The motion contains 1,222 words, excluding the Title, Table of Contents, Table of

 Authorities, Signature Block, Proposed Order, Certificate of Conference,

 Certification of Compliance with Word Limitation, and Certificate of Service. The

 brief has been prepared in 14-point Times New roman or similar typeface. As

 permitted by the Court’s Standing Order Regarding Briefing in All Cases, the

 undersigned has relied upon the word count feature of the word processing system

 used to prepare the brief.

                                             /s/ Francis DiGiovanni
                                             Francis DiGiovanni
Case 1:16-cv-00041-CFC Document 346 Filed 11/12/19 Page 10 of 10 PageID #: 15035




                           CERTIFICATE OF SERVICE
       I certify that on November 12, 2019, I caused the foregoing to be

 electronically filed with the Clerk of the Court using CM/ECF prior to 6:00 p.m. ET,

 which will send notification of such filing to all registered participants. In addition,

 the foregoing will be served upon counsel of record via electronic mail.

                                                /s/ Francis DiGiovanni
                                                Francis DiGiovanni
